             Case 4:21-cv-10031-JLK Document 1-1 Entered on FLSD Docket 03/08/2021 Page 1 of 1
   JS 44 (Rev. 10/20)
                                        CIVIL COVER SHEET
   The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
   provided by local rules of court. This form, approved by the Judicial Conference ofthe United States in September 1974, is required for the use of the Clerk of Court for the
   purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM.)
  I. (a) PLAINTIFFS                                                                                               DEFENDANTS
            LAURIE A. FACSINA                                                                                     ISLAMORADA, VILLAGE OF ISLANDS d/b/a PLANTATION
                                                                                                                  YACHT HARBOR MARINA, and LISA WATTS
    (b)     County of Residence of First Listed Plaintiff              OHIO                                       County of Residence of First Listed Defendant MONROE COUNTY
                                (EXCEPTIN U.S. PLAINTIFF CASES)                                                                         (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (IfKnown)
            Jonathan A. Gasso, Esq., Gasso Law Firm                                                              Jeffrey L Hochman, Esq./Jonathan H. Railey, Esq.
            848 Brickell Ave., Suite 830                                                                         Johnson, Anselmo, Murdoch, Burke, Piper & Hochman, P.A.
            M iam i. FL 33131 - Tel: 305-222-7246                                                      13        2455 E. Sunrise Blvd _ _ Ste 1000 -Fort Lauderdale_ FL 33300
  II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X"in One Boxfor Plaintiff
                                                                                                            ( For Diversity Cases Only)                                      and One Boxfor Defendant)
 Ei 1     U.S. Government                03 Federal Question                                                                          PTF          DEF                                         PTF     DEF
            Plaintiff                         (U.S. Government Not a Party)                             Citizen of This State        ❑ 1           ❑ 1     Incorporated or Principal Place     El 4 El 4
                                                                                                                                                             of Business In This State

     2   U.S. Government                    4    Diversity                                              Citizen of Another State        Ei 2       ❑ 2     Incorporated and Principal Place
            Defendant                             ( Indicate Citizenship ofParties in Item III)                                                              of Business In Another State

                                                                                                        Citizen or Subject of a         El 3       El 3    Foreign Nation
                                                                                                          Foreign Country
  IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
            CONTRACT                                                  TORTS                               FORFEITURE/PENALTY                         BANKRUPTCY                     OTHER STATUTES           1
...... 1 10 Insurance                _ PERSONAL INJURY                    PERSONAL INJURY                 625 Drug Related Seizure         .... 422 Appeal 28 USC 158 .... 375 False Claims Act
 — 120 Marine                        — 310 Airplane                    0 365 Personal Injury -                of Property 21 USC 881            423 Withdrawal        _ 376 Qui Tam (31 USC
 — 130 Miller Act                    ____ 315 Airplane Product                Product Liability           690 Other                                 28 USC 157                  3729(a))
       140 Negotiable Instrument               Liability          •367 Health Care/                                                                                        400 State Reapportionment
 III 150 Recovery of Overpayment          320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHT     S410 Antitrust
                                                                                                                                           4••••
           & Enforcement of Judgment           Slander                       Personal Injury
 _                                                                                                                                      — 820 Copyrights              — 430 Banks and Banking
       151 Medicare Act             j     330 Federal Employers'             Product Liability                                          — 830 Patent                       450 Commerce
       152 Recovery of Defaulted               Liability            ❑ 368 Asbestos Personal                                             _ 835 Patent - Abbreviated         460 Deportation
            Student Loans            — 340 Marine                             Injury Product                                                     New Drug Application — 470 Racketeer Influenced and
           (Excludes Veterans)            345 Marine Product                  Liability                                                      840 Trademark
                                                                                                                                           1111                                Corrupt Organizations
lil 153 Recovery of Overpayment _              Liability            _PERSONAL PROPERTY                              LABOR            •880 Defend Trade Secrets             480 Consumer Credit
           of Veteran's Benefits     — 350 Motor Vehicle                 370 Other Fraud               7710   Fair Labor Standards               Act of 2016                  (15 USC 1681 or 1692)
011 160 Stockholders' Suits          — 355 Motor Vehicle                 371 Truth in Lending                  Act                                                         485 Telephone Consumer
•190 Other Contract                           Product Liability    0380 Other Personal                11720 Labor/Management                  SOCIAL SECURITY                  Protection Act
-                                                                                                                                                                     _
- 1 95 Contract Product Liability         360 Other Personal                 Property Damage                  Relations                 — 861 HIA (1395ff)            — 490 Cable/Sat TV
       196 Franchise                          Injury                al 385 Property Damage            — 740 Railway Labor Act
                                                                                                      —                                ..... 862 Black Lung (923)     _ 850 Securities/Commodities/
                                          362 Personal Injury -              Product Liability            751 Family and Medical        — 863 DIWC/DIWW (405(g))               Exchange
                                              Medical Malpractice                                             Leave Act                      864 SSID Title XVI            890 Other Statutory Actions
           REAL PROPERTY                    CIVIL RIGHTS              PRISONER PETITIONS              1790 Other Labor Litigation      II 865 RSI(405(g))
                                                                                                                                                                      _ 891 Agricultural Acts
1210 Land Condemnation                    440 Other Civil Rights         Habeas Corpus:               11 791 Employee Retirement                                           893 Enviromnental Matters
0     220 Foreclosure                    441 Voting                      463 Alien Detainee                   Income Security Act            FEDERAL TAX SUITS             895 Freedom of Information
 — 230 Rent Lease & Ejectment            442 Employment                  510 Motions to Vacate                                         II 870 Taxes (U.S. Plaintiff            Act
 — 240 Torts to Land                     443 Housing/                        Sentence                                                            or Defendant)        — 896 Arbitration
      245 Tort Product Liability              Accommodations       0530 General                                                        II 871 IRS--Third Party             899 Administrative Procedure
III 290 All Other Real Property    1445 Amer. w/Disabilities -           535 Death Penalty                    IMMIGRATION                         26 USC 7609                  Act/Review or Appeal of
                                             Employment                  Other:                       _ 462 Naturalization Application                                         Agency Decision
                                    1)   446 Amer. w/Disabilities -      540 Mandamus & Other         ___ 465 Other Immigration                                       11 950 Constitutionality of
                                             Other                       550 Civil Rights                     Actions                                                         State Statutes
                                         448 Education              - 555 Prison Condition
                                                                    ____ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
 V. ORIGIN (Place an "X" in One Box Only)
01       Original        02 Removed from
                                                            El 3       Remanded from              ❑ 4 Reinstated or     0 5 Transferred from              ❑ 6 Multidistrict           ❑ 8 Multidistrict
         Proceeding         State Court                                Appellate Court                Reopened                    Another District            Litigation -                Litigation -
                                                                                                                                  (specift)                   Transfer                    Direct File
                                           Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictional statutes unless diversity):
                                           Americans with Disabilities Act, 42 U.S.C. 12182("ADA")
 VI. CAUSE OF ACTION Brief description of cause:
                                           42 U.S.C. 2000(a) Alleged Disability Discrimination
 VII. REQUESTED IN                        [1] CHECK IF THIS IS A CLASS ACTION                             DEMAND $                                    CHECK YES only if demanded in complaint:
      COMPLAINT:                                 UNDER RULE 23, F R Cv P                                                                              JURY DEMAND:                11Yes       ❑No
 VIII. RELATED CASE(S)
                                                (See instructions):
       IF ANY                                                           JUDGE                                                                      DOCKET NUMBER
 DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
 03/08/2021
 FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                       APPLYING IFP                                    JUDGE                              MAG. JUDGE
